 In the Matter ofFLExOPRODUCTSCORPORATIONandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCALB-713CaseNo. R-709SUPPLEMENTAL DECISIONANDORDERJuly 06, 1933On June 24, 1938, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled case.'.The Direction of Election directed that an electionby secret ballot be conducted within fifteen (15) days from the dateof the Direction among the production and maintenance employees ofFlexo Products Corporation, including foremen, assistant foremen,foreladies, assistant foreladies, and shipping clerks, whose names ap-pear on the Company's pay roll of February 17, 1938, and in additionthe following employees: Michael Scoglielli, Mrs. O. M. Peterson,Joseph Restivo, John Szwede, HugoWyman, Muriel Hannor. andCecelia Skanarak, excluding clerical and office employees and alsoTony Bruno, Betty Steniper, and any other employees who have sincequit or been discharged for cause, to determine whether or not suchemployees desired to be represented by International Brotherhoodof ElectricalWorkers, Local B-713, for the purposes of collectivebargaining.Pursuant to the Direction, an election by secret ballot was conductedon July 8, 1938, at Chicago, Illinois, under the direction and super-vision of the Acting Regional Director of the Thirteenth Region (Chi-cago, Illinois).On July 11, 1938, the said Acting Regional Director,acting pursuant to Article Ill, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued and servedupon the parties an Intermediate Report on the ballot.No objectionsor exceptions to the Intermediate Report have been filed by any of theparties.'7N L R. B 1163SN.L R 13, No 64617 618NATIONAL LABOR RELATIONS BOARDAs to the results of the secret ballot, the Acting Regional Directorreported as follows :Total numbereligible tovote________________________________45Total number ofballots cast________________________________19Total number of ballots cast forInternational Brotherhood ofElectricalWorkers, Local B-713 --------------------------5Total uuinber of votes cast againstInternational Brotherhoodof ElectricalWorkers, Local B-713 ------------------------ 14Total number of challenged ballots cast______________________0Total number of void ballots cast____________________________0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.The peti-tion for investigation and certification of representatives of employeesof Flexo Products Corporation, Chicago, Illinois, will therefore bedismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY ORDERED thatthe petition for investigation and certifi-cation of representatives of employees of Flexo Products Corpora-tion,Chicago, Illinois, filed by International Brotherhood of Elec-tricalWorkers, Local B-713, affiliated with the American Federationof Labor, be, and it hereby is,dismissed.